Exhibit 4.6 PRINCIPAL SOLAR, INC. WARRANT AGREEMENT THIS WARRANT AGREEMENT (this " Agreement ") is made and entered into as of May 15, 2015, between and between Principal Solar, Inc., a Delaware corporation (the “ Company ”) and SMCDLB, LLC (“ Holder ”). R E C I T A L S WHEREAS , the Company and Holder are parties to a Purchase and Sale Agreement attached hereto (the “ Purchase Agreement ”), of even date herewith, relating to an issuance of Company's Series A Preferred Stock (" Series A Preferred "), also dated as of the date of this Agreement; and WHEREAS, the Company has agreed to grant Holder warrants (“ Warrants ”) to acquire shares of its $.01 par value Common Stock (" Common Stock " or " Shares ") as provided in this Agreement as additional consideration in connection with the issuance of the Series A Preferred; NOW, THEREFORE , in consideration of the premises and the mutual agreements herein set forth, the parties hereto agree as follows: A G R E E M E N T 1. Warrant Certificates . The Warrants shall be evidenced by warrant certificates, which shall be delivered to Holder pursuant to this Agreement (the " Warrant Certificates ") in the forms set forth in Exhibit A attached hereto and made a part hereof, with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by this Warrant Agreement. The Company (i) hereby grants a Warrant to the Holder upon the date of this Agreement (the “ Tranche 1 Warrant ”) and (ii) shall grant a warrant to the Holder on the Tranche 2 Purchase Date (as defined in the Purchase Agreement, such Warrant, the “ Tranche 2 Warrant ”). 2. Right to Exercise Warrants . The Tranche 1 Warrant may be exercised from the date of this Agreement until 60 months have elapsed from the date hereof (the “ Tranche 1 Expiration Date ”) and the Tranche 2 Warrant may be exercised from the Tranche 2 Purchase Date until 60 months have elapsed from such date (the “ Tranche 2 Expiration Date ,” with each of the Tranche 1 Expiration Date and the Tranche 2 Expiration Date being an " Expiration Date "). Each Warrant not exercised on or before its respective Expiration Date shall expire. Each Warrant shall entitle its holder to purchase from the Company the number of shares of common stock indicated in the Warrant (each such share being an “ Exercise Share ”) at the per share exercise price set forth on the Warrant Certificate, subject to adjustment as set forth below (the “ Exercise Price ”). 1 The Company shall not be required to issue fractional shares of Common Stock upon the exercise of the Warrants or to deliver Warrant Certificates which evidence fractional shares of capital stock. In the event that a fraction of an Exercise Share would, except for the provisions of this paragraph 2, be issuable upon the exercise of a Warrant, the Company shall pay to the holder exercising the Warrant an amount in cash equal to such fraction multiplied by the current market value of the Exercise Share, or round this issuance of common stock up to nearest whole shares, at the Company’s discretion, or the holder may waive in writing receipt of such fractional share or the cash equivalent thereof. For purposes of this paragraph 2, the current market value shall be determined as follows: (a)if the Shares are traded in the over-the-counter market and not on any national securities exchange and not in the NASDAQ Reporting System, the average of the mean between the last bid and asked prices per share, as reported by the National Quotation Bureau, Inc., or an equivalent generally accepted reporting service, for the last business day prior to the date on which the Warrant is exercised, or, if not so reported, the average of the closing bid and asked prices for a Share as furnished to the Company by any member of the National Association of Securities Dealers, Inc., selected by the Company for that purpose. (b)if the Shares are listed or traded on a national securities exchange or in the NASDAQ Reporting System, the closing price on the principal national securities exchange on which they are so listed or traded or in the NASDAQ Reporting System, as the case may be, on the last business day prior to the date of the exercise of the Warrant. The closing price referred to in this Clause (b) shall be the last reported sales price or, in case no such reported sale takes place on such day, the average of the reported closing bid and asked prices, in either case on the national securities exchange on which the Shares are then listed on in the NASDAQ Reporting System; or (c)if, or at any time that no such closing price or closing bid and asked prices are available, as determined in any reasonable manner as may be prescribed by the Board of Directors of the Company, which determination shall be made and communicated to the Holder in writing withinseven (7) business days of Holder's delivery of prior written notice to the Companyof Holder's desire toexercise the Warrant on a cashless basis hereunder. No more than three (3) business days following the Holder’s receipt of such current market value determination from the Company, the Holder may elect to exercise the Warrant, in whole or in part, on a cashless basis based on the current market value as determined by the Company. 3. Mutilated or Missing Warrant Certificates . In case any of the Warrant Certificates shall be mutilated, lost, stolen or destroyed prior to its Expiration Date, the Company shall issue and deliver, in exchange and substitution for and upon cancellation of the mutilated Warrant Certificate, or in lieu of and in substitution for the Warrant Certificate lost, stolen or destroyed, a new Warrant Certificate of like tenor and representing an equivalent right or interest. 2 4. Reservation of Shares . The Company will at all times reserve and keep available, free from preemptive rights, out of the aggregate of its authorized but unissued Common Stock, or its authorized and issued Common Stock held in its treasury, for the purpose of enabling it to satisfy its obligation to issue Exercise Shares upon exercise of Warrants, the full number of Exercise Shares deliverable upon the exercise of all outstanding Warrants. The Company covenants that, upon payment of the applicable exercise price by the holder, all Exercise Shares issued upon exercise of Warrants will be validly issued, fully paid and non-assessable shares of Common Stock. 5. Rights of Holder . (a)The holder of a Warrant will not, by virtue of anything contained in this Warrant Agreement or otherwise, prior to exercise of the Warrant, be entitled to any right whatsoever, either in law or equity, of a stockholder of the Company, including without limitation, the right to receive dividends or to vote or to consent or to receive notice as a stockholder in respect of the meetings of stockholders or the election of directors of the Company of any other matter. (b)If the Company proposes at any time (a) to declare any dividend or distribution upon its preferred stock or common stock, whether in cash, property, stock, or other securities and whether or not a regular cash dividend; (b) to offer for subscription pro rata to the holders of any class or series of its stock any additional shares of stock of any class or series or other rights; (c) to effect any reclassification or recapitalization of common stock or preferred stock; or (d) to merge or consolidate with or into any other corporation, or sell, lease, license, or convey all or substantially all of its assets, or to liquidate, dissolve or wind up, then, in connection with each such event, the Company shall give Holder (1) at least ten (10) days prior written notice of the date on which a record will be taken for such dividend, distribution, or subscription rights (and specifying the date on which the holders of common stock or preferred stock will be entitled thereto) or for determining rights to vote, if any, in respect of the matters referred to in (a) and (b) above; and (2) in the case of the matters referred to in (c) and (d) above at least ten (10) days prior written notice of the date when the same will take place (and specifying the date on which such holders will be entitled to exchange their common stock or preferred stock for securities or other property deliverable upon the occurrence of such event). 6. Certificates to Bear Legend . The Warrants and the certificate or certificates therefore shall bear the following legend by which each holder shall be bound: "THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED." 3 The Exercise Shares and the certificate or certificates evidencing any such Exercise Shares shall bear the following legend: "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR PURSUANT TO RULE " Certificates for Warrants or Exercise Shares, as the case may be, without such legend shall be issued if the Warrants or Exercise Shares are sold pursuant to an effective registration statement under the Securities Act of 1933, as amended (the “ Act ”), or if the Company has received an opinion from counsel reasonably satisfactory to counsel for the Company that the legend is no longer required under the Act. 7. Adjustment of Number of Shares and Class of Capital Stock Purchasable . The number of Exercise Shares and class of capital stock purchasable under each Warrant are subject to adjustment from time to time as set forth in this Section 7. (a) Adjustment for Change in Capital Stock . If the Company: (i) pays a dividend or makes a distribution on its Common Stock, in each case, in shares of its Common Stock; (ii) subdivides its outstanding shares of Common Stock into a greater number of shares; (iii) combines its outstanding shares of Common Stock into a smaller number of shares; or (iv) makes a distribution on its Common Stock in shares of its capital stock other than Common Stock; then the number and classes of Exercise Shares purchasable upon exercise of each Warrant in effect immediately prior to such action shall be adjusted so that the holder of any Warrant thereafter exercised may receive the number and classes of shares of capital stock of the Company which such holder would have owned immediately following such action if such holder had exercised the Warrant immediately prior to such action. 4 For a dividend or distribution the adjustment shall become effective immediately after the record date for the dividend or distribution. For a subdivision, combination or reclassification, the adjustment shall become effective immediately after the effective date of the subdivision, combination or reclassification. If after an adjustment the holder of a Warrant upon exercise of it may receive shares of two or more classes of capital stock of the Company, the Board of Directors of the Company shall in good faith determine the allocation of the adjusted Exercise Price between or among the classes of capital stock. After such allocation, that portion of the Exercise Price applicable to each share of each such class of capital stock shall thereafter be subject to adjustment on terms comparable to those applicable to the Exercise Shares in this Agreement. Notwithstanding the allocation of the Exercise Price between or among shares of capital stock as provided by this Section 7(a), a Warrant may only be exercised in full by payment of the entire Exercise Price in effect at the time of such exercise. The Company shall not, by amendment of its certificate of incorporation or through a reorganization, transfer of assets, consolidation, merger, dissolution, issue, or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed under this Warrant by the Company, but shall at all times in good faith assist in carrying out all the provisions of this Article 7 and in taking all such action as may be necessary or appropriate to protect Holder’s rights under this Article against impairment. Notwithstanding the foregoing, no waiver or amendment to any provision of the Company’s certificate of incorporation or bylaws shall be deemed to have impaired Holder’s rights if such amendments or waivers do not affect Holder in a manner materially different than such amendments or waivers generally effect the holders of Preferred Stock. Upon each adjustment of the Exercise Price, the Company at its expense shall promptly compute such adjustment, and furnish Holder with a certificate of its Chief Financial Officer or other appropriate officer setting forth such adjustment and the facts upon which such adjustment is based. The Company shall, upon written request, furnish Holder a certificate setting forth the Exercise Price in effect upon the date thereof and the series of adjustments leading to such Exercise Price. (b) Consolidation, Merger or Sale of the Company . If the Company is a party to a consolidation, merger or transfer of assets which reclassifies or changes its outstanding Common Stock, the successor corporation (or corporation controlling the successor corporation or the Company, as the case may be) shall by operation of law assume the Company's obligations under this Agreement. Upon consummation of such transaction, the Warrants shall automatically become exercisable for the kind and amount of securities, cash or other assets which the holder of a Warrant would have owned immediately after the consolidation, merger or transfer if the holder had exercised the Warrant immediately before the effective date of such transaction. As a condition to the consummation of such transaction, the Company shall arrange for the person or entity obligated to issue securities or deliver cash or other assets upon exercise of the Warrant to, concurrently with the consummation of such transaction, assume the Company's obligations hereunder by executing an instrument so providing and further providing for adjustments which shall be as nearly equivalent as may be practical to the adjustments provided for in this Section 7. 5 8. Successors . All the covenants and provisions of this Agreement by or for the benefit of the Company or Holder shall bind and inure to the benefit of their respective successor and assigns hereunder. 9. Counterparts . This Agreement may be executed in any number of counterparts and each of such counterparts shall for all proposes be deemed to be an original, and such counterparts shall together constitute by one and the same instrument. 10. Notices . All notices or other communications under this Agreement shall be in writing and shall be deemed to have been given if delivered by hand or mailed by certified mail, postage prepaid, return receipt requested, addressed as follows: if to the Company: Principal Solar, Inc. 2560 King Arthur Blvd Suite Lewisville, TX 75056, Attn: President with copy to: mg@principalsolar.com and if to Holder, at the address of listed on the signature page of this Agreement or the holder appearing on the books of the Company or the Company’s transfer agent, if any. Either the Company or the holder of a Warrant may from time to time change the address to which notices to it are to be mailed hereunder by notice in accordance with the provisions of this Section 10. 11. Supplements and Amendments . With the written consent of the majority in interest of holders of Warrants issued in connection with the Notes Offering as described under the Purchase Agreement, the Company may from time to time supplement or amend this Agreement without the approval of any other holder of Warrants in order to cure any ambiguity or to be correct or supplement any provision contained herein which may be defective or inconsistent with any other provision, or to make any other provisions in regard to matters or questions herein arising hereunder which the Company may deem necessary or desirable and which shall not materially adversely affect the interest of the holder. 6 Severability . If for any reason any provision, paragraph or term of this Agreement is held to be invalid or unenforceable, all other valid provisions herein shall remain in full force and effect and all terms, provisions and paragraphs of this Agreement shall be deemed to be severable. Governing Law and Venue . This Agreement shall be deemed to be a contract made under the laws of the State of Delaware and for all purposes shall be governed and construed in accordance with the laws of said State. Any proceeding arising under this Agreement shall be instituted in the state and federal courts located in Dallas, County, Texas. Headings . Paragraphs and subparagraph headings, used herein are included herein for convenience of reference only and shall not affect the construction of this Agreement nor constitute a part of this Agreement for any other purpose. [Signature page follows] 7 IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be duly executed, as of the date and year first above written. COMPANY: HOLDER: PRINCIPAL SOLAR, INC. SMCDLB, LLC By: /s/ Michael Gorton Name: Dan Brooks, Chief Executive Officer Name: Michael Gorton Tax ID: 46-1914452 Address: 31 Barksdale Drive NE Atlanta, GA 30309 8 Exhibit A Tranche 1 THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE , REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED. WARRANT TO PURCHASE SHARES OF COMMON STOCK OF PRINCIPAL SOLAR , INC . Initial Number of Shares: Initial Exercise Price: $6.00 per share Date of Grant: May 15, 2015 Expiration Date: May 15, 2020 THIS CERTIFIES THAT, SMCDLB, LLC, or any person or entity to whom the interest in this Warrant is lawfully transferred (" Holder ") is entitled to purchase the above number (as adjusted pursuant to Section 4 hereof) of fully paid and non-assessable shares of the Common Stock (the "Common Stock") of Principal Solar, Inc., a Delaware corporation (the " Company ), having an Exercise Price as set forth above, subject to the provisions and upon the terms and conditions set forth herein and in the Warrant Agreement between the Company and SMCDLB, LLC, dated May 15, 2015 (the “ Warrant Agreement ”). The exercise price, as adjusted from time to time as provided herein, is referred to as the " Exercise Price
